Citation Nr: 1729167	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

 2.  Entitlement to service connection for hypertension, to include secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Vetera




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2013, October 2013, and October 2014.  This matter was originally on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric condition as a result of his military service.  At his hearing before the Board in August 2014, the Veteran testified of significant pressure he felt in the military during basic training and thereafter.  The Veteran stated that he felt that he was not well prepared to work as an aircraft mechanic, his designated military occupational specialty (MOS).  He noted in-service complaints of elevated blood pressure and chest pain from anxiety. The Veteran testified that he suffered with symptoms of anxiety and hypertension since service, but did not seek treatment right away because he did not understand that there was something wrong with him.  

Service treatment records indicate that the Veteran complained of chest pain of six months duration in June 1970; x-rays were negative, and he was determined to have musculoskeletal pain.  The Veteran requested a cardiology evaluation, and he was referred for a cardiac consultation.  The provisional diagnosis on the consultation sheet was "[p]robably anxiety syndrome r[ule] o[ut] cardiac illness.  Consultation report noted that EKG was normal.  Impression was normal examination, musculoskeletal pain.  

The Veteran filed his original application for compensation in August 1971, the same month that he was discharged from service.  He noted chest pains beginning in November, December 1969.  The Veteran's claim was denied as he failed to report for his scheduled examination.  The record indicates that the Veteran was incarcerated from 1973 to 1974.  

In July 1978, the Veteran requested that his claim for disability compensation be reopened.  The Veteran stated that he filed a claim in August 1971 but could not take the physical because he was ill at the time.  In addition, the Veteran indicated that he was filing a new claim for a small hernia, which his physician stated was responsible for the chest pains he had had in service.   

A March 1978 General Medical Examination Report noted that the Veteran appeared to have symptoms of an anxiety neurosis with numerous psychosomatic conversion symptoms including tension headaches as well as gastric and cardiac neurosis.  Clinical impressions included anxiety neurosis with numerous psychosomatic conversion symptoms.  It was recommended that pertinent x-ray and EKG records as well as a surgical consultation be obtained as it was possible that some of the Veteran's gastrointestinal and chest symptoms could be caused by the small epigastric hernia rather than being psychosomatic.  In addition psychological examination and vocational evaluation tests were ordered.  

The Veteran underwent psychological evaluation in March 1978.  Personality tests revealed, "the picture of an anxious, tense, high strung individual.  This client's level of anxiety is relatively high.  He very much tends to be fearful of failure and lacks confidence in his abilities.  In many ways, the client tends to have reduced coping skills.  He has difficulty adequately [i]dentifying and dealing with negative emotions. ..."  The psychologist noted, "This client indicated on the Mooney Problem Check List, that he would like to see someone for personal counseling.  The client's numerous somatic kinds of complaints, would indicate that it would be appropriate that he be seen by a psychiatrist who might well want to entertain the notions of prescribing psychotropic medications."  The psychologist diagnosed the Veteran as having anxiety reaction, passive-aggressive personality, passive-dependent type.

A May 1978 letter from a physician to a counselor notes, 

... [The Veteran] demonstrates a history and symptoms consistent with the diagnosis of Depressive Neurosis.  He indicated that he has experienced a sense of depression characterized by insomnia, social withdrawal, easy irritability, and depressed mood for several years, and noted that these symptoms have been aggravated by circumstances which have interfered with his ability to identify and involve himself in vocational activities which has tended to improve his sense of self esteem.  As a result of my interview with [the Veteran], it is my clear impression that he would definitely benefit from appropriate vocational counseling, training, and subsequent placement.  It is quite likely that such assistance would result in [the Veteran] achieving realistic goals of vocational interests with the resulting improvement in his self perception and consequent decrease in his depressive symptomatology.  No further psychiatric intervention would appear to be required at this juncture.

In July 1978, the Veteran underwent umbilical herniorrhaphy and right inguinal herniorrhaphy.  The history of the present illness stated that the Veteran began suffering non-radiating abdominal chest pain located in lower stern and mid epigastrium.  This was described as a sharp pain with no consistent etiology which was followed by a diminished throbbing variety of pain.  Initially this occurred frequently from twice daily to twice weekly but had diminished over the years to only occasional bouts.  The provider noted that the Veteran reported being seen by an army physician who told him that he had a ventral hernia; therefore, he was seen in the general surgery clinic where he was found to have umbilical and right direct inguinal hernias.  He was referred for surgical correction.

The Veteran underwent VA examination in August 1978 at which time he reported chest and stomach pain off and on since the later part of basic training and the four months of service after E.T.A.  The Veteran claimed depression around 1972 and headaches and nervous stomach from 1973 to 1978.  The physician noted that the Veteran stated that he was slightly nervous.  The examiner noted that the Veteran had had a number of episodes of chest pain according to his service records and this was associated with straining.  A work-up was negative.  It does not appear that any psychiatric evaluation was conducted at that time.  

In August 2006, the Veteran underwent an initial private psychiatric evaluation for complaints of depression (sleep problems, low energy, anxiousness, chronic pain, etc.).  The Veteran was diagnosed as having severe, recurrent, major depressive disorder without psychosis.  

A VA psychiatrist noted in a December 2007 letter that the Veteran was under his care for Major Depressive Disorder (MDD) with psychotic features and posttraumatic stress disorder (PTSD).  In a March 2008 statement, the VA psychiatrist stated that after reviewing the Veteran's records and current treatment reports, it was his medical opinion that the Veteran's diagnoses of MDD with psychotic features and PTSD were "caused doing his military service."  

In July 2008, the Veteran underwent psychiatric testing for Social Security benefits after which it was determined that symptoms of depression and PTSD were mostly credible but not substantially limiting of functioning.  

In accordance with the Board's January 2013 remand, the Veteran was afforded VA examination in February 2013.  The VA clinical psychologist diagnosed the Veteran as having depressive disorder NOS and noted that the military service records were silent for complaints of anxiety or depression and that reports of depression did not emerge in the record until 1978.  The psychologist opined that since records indicate that the Veteran was first diagnosed as having depression in 1978 and that there was no other diagnosis than depressive disorder at that time, it was less likely than not incurred in or caused by claimed in-service injury, event, or illness.

In accordance with the Board's October 2014 remand, which found the February 2013 VA psychologist's opinion inadequate, the Veteran underwent VA examination in March 2015 at which time the examiner, a VA clinical psychologist, found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-5 and did not have a mental disorder that conformed with DSM-5 criteria.  The examiner noted that the Veteran had a long past history of substance abuse including marijuana, cocaine, and alcohol abuse.  He started drinking and smoking hashish while stationed in Germany and he said that his use continued into the 1980s after his military service ended.  The examiner noted that the Veteran reported seeking help with his addictions at Grady Memorial Hospital and the Atlanta VA after coming back from his military service and that he reported that he last used marijuana and cocaine in 1988 and alcohol approximately two years ago.  The examiner noted, however, that according to nurse practitioner who conducted a C&P medical exam on March 15, 2015, the Veteran reported that he snorted cocaine and smoked crack cocaine and marijuana from 1970 until 2013.  The Veteran also endorsed using LSD while stationed in Germany and after returning to the states.  The examiner stated that the Veteran's conflicting reports of the extent of his substance abuse raised some serious concerns related to any mental health diagnoses he may have been given in the past. If he has been using cocaine, crack cocaine, and marijuana since the early 1970s up until as late as 2013 as he told the other March 2015 VA examiner, then any of the symptoms he complained of during that time could possibly be better accounted for by his extensive substance abuse.

In August 2015, the examiner who conducted the March 2015 VA examination was asked to provide an additional opinion.  The psychologist found that after carefully reviewing the completed March 2015 examination and the Veteran's available records again, it was his continued opinion that the Veteran did not have any mental health disorder at the time of the examination and that any diagnosis of major depression and depressive disorder by previous providers was less likely than not attributable to the Veteran's military service and that the first manifestations of chest pains and anxiety during his military service at least as likely as not related to his substance abuse.  

The Veteran underwent VA examination in July 2016 at which time the examiner noted that he met the DSM-5 criteria for unspecified depressive disorder.  The examiner noted that the Veteran's service treatment records were negative for any complaint or treatment for a primary mood disorder or psychotic symptoms.  It was noted that the Veteran was seen by a physician in 1970 for complaints of chest pains and that the examiner documented how his complaints were likely due to "anxiety syndrome" and that no diagnosis of an anxiety disorder was identified in the service treatment records following that report.  The examiner noted that the Veteran did not have an anxiety diagnosis at the time of the examination.  The examiner opined that given the lack of evidence suggesting that the Veteran's history of depression dated back to some event/time period during his military service, along with his long history of co-morbid polysubstance abuse, it was her opinion that his depression was less likely than not related to, or was incurred during, his military service.

The Board again finds that the March 2015 and July 2016 VA examiners' opinions are inadequate.  VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA determined that DSM-5 applied to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board prior to August 4, 2014, DSM-5 is not applicable to this case.  

Thus, the opinions which applied the DSM-5 criteria to the Veteran's appeal, such as the July 2016 opinion, are inadequate.  As such, a VA addendum medical opinion is required to determine the nature and etiology of any acquired psychiatric disorder under the appropriate DSM-IV criteria.  

In addition, although the Board does not find the statement by the July 2016 examiner that the Veteran did not have an anxiety diagnosis at the time of the 1970 examination erroneous, there is evidence as early as 1978 that the Veteran appeared to have symptoms of an anxiety neurosis with numerous psychosomatic conversion symptoms including cardiac neurosis.  Further, the March 2008 statement from a VA psychiatrist stated that after reviewing the Veteran's records and current treatment reports, it was his medical opinion that the Veteran's diagnoses of MDD with psychotic features and PTSD were "caused d[ur]ing his military service.  Thus, it is the Board's opinion that an additional opinion be obtained which discusses the Veteran's chest pains in service, the diagnosis of anxiety neurosis including cardiac neurosis in 1978, and the Veteran's psychiatric complaints since he filed his claim in September 2006 and provide an opinion as to the etiology of any psychiatric disorders diagnosed during the appeal period.     

In light of the Veteran's theory that his hypertension is secondary to a psychiatric disorder, the hypertension issue on appeal here is "inextricably intertwined" with the psychiatric claim remanded herein.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the hypertension issue must be adjudicated after full development and adjudication of the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA psychiatric examination; preferably by a VA psychiatrist or a VA psychologist who has not rendered a previous opinion in this case.  The mental health professional is to be provided access to the Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic psychiatric disorders, in accordance with both the DSM-IV and DSM-5 criteria, and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service, to include chest pain and the provisional diagnosis on the June 1970 consultation request "[p]robably anxiety syndrome ...."  The examiner is requested to address the Veteran's chest pains in service, the diagnosis of anxiety neurosis including cardiac neurosis in 1978, and the Veteran's psychiatric complaints since he filed his claim in September 2006.

In rendering the requested opinion, the examiner should address the lay statements of record and reconcile his or her opinion with the opinions of record, to include the March 2008 opinion of a VA psychiatrist.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




